DETAILED ACTION
                                                            Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration.

Oath/Declaration
2.	Oath and declaration filed on 6/26/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/26/2019 and 2/27/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 102
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abreu (2002/0049389 A1).


.
Regarding claim 1,  Abreu discloses for determining the occurrence of a vascular collapse of a blood vessel  in or at the eye (pressure for collapse is identifiable automatically , paragraph 0901) , especially at the entrance to the eyeball and/or at the exit from the eyeball the vascular collapse is determined from a measured  the blood flow in the blood vessel(occlusion of the vascular system to the brain can be determined by evaluating the ocular blood flow paragraph 895; an optical detection is configured so that , when the blood stream is no longer visible , there is a change in a reflected in the same way as described above for tonometry and consequently the pressure for collapse is identifiable ,paragraph 901).  
Regarding claim 2, Abreu discloses pressure is exerted on the eye until achieving a vascular collapse, especially if no spontaneous vascular collapse is present (pressure is applied directly onto the vessel itself and the preferred end is when the vessel collapses, paragraph 900).  
Regarding claim 3, Abreu discloses the blood flow is determined by means of an optical method, preferably by means of time-resolved optical coherence tomography (OCT), and/or the blood flow is determined by means of scanning laser Doppler flowmetry (SLDF) and/or laser speckle flowmetry (paragraph 0898).  
 Regarding claim 4, Abreu discloses the exertion of pressure on the eyeball is done laterally and/or indirectly, especially via an upper eyelid and/or a lower eyelid of the eyautomatically by means of a measurement and evaluation device (pressure for collapse is identifiable automatically).  
 Regarding claim 6, Abreu discloses the vascular pressure in the blood vessels determined from the pressure exerted on the eye upon occurrence of the vascular collapse (determine systolic pressure in ophthalmic artery paragraph 0896).  
 Regarding claim 7, Abreu discloses there is an undulating exertion of pressure on the eye (determine systolic pressure in ophthalmic artery paragraph 0896).    
 Regarding claim 8, Abreu discloses a preferably wireless and/or bidirectional data transmission occurs between a pressure generator and a measurement assembly, especially an optical coherence tomography assembly and/or a scanning laser Doppler flowmetry assembly and/or a laser speckle flowmetry assembly, preferably wherein a transmission of control data and/or of measurement data, especially a pressure value, occurs (microprocessor can be made responsive to the intraocular pressure measurements over time, paragraph 0902).  
Claim Rejections - 35 USC § 103
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11,14, 16-18 ,20-23,25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (2002/0049389 A1) in view of Ragauskas et al (2010/0331684 A1).
Regarding claim 9, Abreu discloses with a pressure generator, wherein the pressure generator is held on the holding element in such a way that pressure can be exerted on an eye  by means of the pressure generator (determine systolic pressure in ophthalmic artery paragraph 0896)  from a sideways direction, especially through an upper eyelid  and/or a lower eyelid, preferably in the region of the temporal angle of the eyelid of the eye, when the holding device is in a state of use.
 Abreu discloses all the claimed limitations except a holding element (head frame 22 of the apparatus is mountable to the head of the person, paragraph0032).
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide holding device in to the Abreu pressure generator for the purpose of ophthalmic artery in a safe manner as taught by Ragauskas et al (paragraph 0008).
Regarding claim 10, Abreu discloses the holding device (head frame 22) is designed to be portable in the state of use, especially wearable, preferably in the manner of eyeglasses, and/or the holding element is designed as an eyeglass arm or for connection to an eyeglass arm (paragraph 000)..   
Regarding claim 11,   combination of Abreu in view of Ragauskas et al  discloses  pressure generator  comprises a contact element (air chamber 28,ultrasonic transducer 30 paragraph 0032), especially a mechanically, hydraulically, and/or pneumatically movable one, preferably designed as a knob, plunger, and/or contact plate for placement against the eye  against portions of the eye, preferably against the upper eyelid  and/or the lower eyelid, especially in the temporal angle of the eyelid, the contact element  is  hinged and/or comprises a plurality of separate contact sections, preferably two contact sections  intended for placement against the eye
Regarding claim 14, combination of Abreu in view of Ragauskas et al discloses  an adjusting device is provided for altering the shape and/or size, preferably the width, of the holding device, especially that of the frame (pump 34 for changing the pressure in the air chamber, paragraph 0032, Ragauskas).  
 Regarding claim 16, combination of Abreu in view of Ragauskas et al discloses the holding element has at least one displacement device for the vertical and/or distal displacement of the pressure generator (displacement device, alignment screw 98, paragraph 0050).  
Regarding claim 17, combination of Abreu in view of Ragauskas et al discloses the displacement device has a means of determining its condition, preferably a position sensor, and/or is electromotorized, pneumatically and/or hydraulically operable and/or remote controllable (displacement device, alignment screw 98, paragraph 0050) . 
Regarding claim 18, combination of Abreu in view of Ragauskas et al discloses at least one abutment element is provided for placement against a contact point, especially on a cranial bone, preferably on an orbital margin (frame of the apparatus, figures 4A-4C).   
Regarding claim 20, combination of Abreu in view of Ragauskas et al discloses the abutment element is designed to be removable, interchangeable, displaceable on the holding device and/or adjustable in size (frame of the apparatus, figures 4A-4C).  
Regarding claim 21, combination of Abreu in view of Ragauskas et al discloses the contact element is to be interchangeable (the ultrasonic transducer 30 and the air chamber must be interchangeable).  
Regarding claim 22, combination of Abreu in view of Ragauskas et al discloses at least one contact section has a preferably convex curvature (air chamber 28, ultrasonic transducer 30 , paragraph 0032).  
Regarding claim 23, combination of Abreu in view of Ragauskas et al discloses a preferably wireless data transmission interface is provided, wherein the data transmission interface is designed  for bidirectional data transmission and/or for transmission of control data and/or measurement values, preferably data of a pressure sensor, and wherein preferably the data transmission interface is designed to couple the holding device to a measurement assembly, especially an optical coherence tomography assembly, a scanning laser Doppler flowmetry assembly, and/or a laser speckle flowmetry assembly (processing unit 2, pressure control unit 3, paragraph 0034).    
Regarding claim 25, combination of Abreu in view of Ragauskas et al discloses a pressure determination device is provided, especially one having a pressure sensor, 
Regarding claim 27, Abreu discloses for determining the resistance of an eye, wherein the internal pressure of the eye is determined (paragraph 0887), an exertion of pressure on the eye is performed by means of a dynamometry assembly, the internal pressure of the eye  (paragraph 0087)  is again determined after the exertion of pressure (paragraph 0890), and a value for the outflow resistance is determined from the difference between the measured internal pressures (paragraph 00890),  the dynamometry assembly is designed as or comprises  a holding device with a pressure generator and a holding element , where in the  pressure generator  is held  on the holding dement in such a way that pressure can be exerted on an eye by means of the pressure generator from a sideways direction, especially through an upper eyelid and/or a lower eyelid, preferably in the region of the temporal angle of the eyelid of the eye, when the folding device is in a state of use (paragraph 0901).  
Abreu discloses all the claimed limitations except a holding element (head frame 22 of the apparatus is mountable to the head of the person, paragraph0032).
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide holding device in to the Abreu pressure generator for ophthalmic artery in a safe manner as taught by Ragauskas et al (paragraph 0008).
Conclusion
6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/29/2022